Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/27/22 has been entered. Claims 11-22 are currently pending examination, and claims 1, 3-7 and 10 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The other dependent claims do not cure the defects of the claims from which they depend.

Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 references “a first surface” and “a second surface”  and further bases measurement of a number of properties and reference points ( such as: internal tensile stress, distribution region of internal tensile stress, establishment of a “central” of region between them).  However adequately identifying where the basis for such features reside relative to the volume of the strengthened glass is indefinite as the particular orientation of the first surface and second surface have not been adequately established.   For example, are they on the same face of substrate, on opposing faces,  on planer tiered 
 The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US 2012/0236526; hereafter Weber) in view of Liang (US 2013/0122254; hereafter Liang), and Jones (US 4,784,606; hereafter Jones).
Claim 11: Weber teaches a manufacturing method of a strengthened glass, (see, for example abstract) comprising following steps:
 step S1, coating a partial region of a glass to be strengthened with a high temperature-resistant protective coating (see, for example, Fig 5, [0033], [0041-0043] protective coating is retained / protects in baths of about 350-450oC). 
step S2, placing the glass to be strengthened into a first ion exchange salt bath for an ion exchange (See, for example, Fig 1, Fig 5, abstract, [0004]);
step S3, taking out the glass to be strengthened from the first ion exchange salt bath (See, for example, abstract, Fig 1, Fig 5, [0009]).
and step S4, removing the protective coating on the glass to be strengthened; wherein the protective coating is used to prevent or hinder the partial region of the glass to be strengthened from ion exchanging in the first ion exchange salt bath (See, for example, Fig 5, abstract, [0007], [0009], [0043-0044]; 
wherein the strengthened glass comprises a first surface (such as an upper surface) and a second surface (such as a lower surface) with a distance t along a thickness direction (such as the full thickness therebetween, or any subset or multiple of the thickness ) (see, for example, Fig 3-4, [0035] a a difference between thicknesses in different regions of the strengthened glass is from 0.06 mm to 1.4 mm (see, for example, Fig 3-4, [0035]; wherein the substrate thickness in thicker region is 0.3mm to 2.0mm and the thickness of the thinner region is 20%-70% of this thickness; thus 0.06mm to 1.4mm); 
wherein the strengthened glass comprises a surface compressive stress layer (such as 302, 402, 410, 928) formed by an ion exchange method on its surface (See, for example, Fig 3-4, Fig 9A, [0057]) , 
wherein a distribution region of the internal tensile stress in the region of the strengthened glass between the first surface and the second surface is extending from a central of the region of the strengthened glass between the first surface and the second surface to the first surface and the second surface for a distance of at least 0.21t (see, for example, [0035], [0037] [0048]: rejected by two alternative interpretations:
where t = the entire thickness of the glass sample at a particular region: Webber has taught the central tension region as surrounded by surface compressive regions wherein at thickness of 1 mm, the depth of the compressive layer is~20-150 microns.  Thus the central tension region between the opposing compressive regions would be ~0.96  to 0.7 mm  or 0.96t to 0.7 t, and further thus the distance from a center of this region extending outward would be half, or 0.48t to 0.35t.  Additionally  Weber further teaches wherein uniform 
Wherein “t” = some subset or multiple of the total thickness:  As “t” is not rigidly required to be the actual thickness, but rather “a distance along a thickness direction” the examiner selects any such value of t that would satisfy the recited 0.21 t requirement. 

Weber further teaches wherein the glass has a thickness of 0.3mm to 2.0mm (see, for example, Fig 3-4, [0035]). And wherein the surface of the strengthened glass has an ion exchange layer with different depths formed by the ion exchange method (See, for example, see, for example, Fig 4, [0037] and [0047-48]).  Weber teaches wherein the depth at any point along the thickness can be about 20-150 microns (See, for example, [0048]). Thus the range of difference in exchange depths achievable spans from 0 to 130 microns.  Although such a range is not explicitly smaller than 300 micron but larger than 57.5 micron, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a difference within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and as differing amounts / depths of exchange are taught to be applied to variable thickness surfaces to optimize chemical strengthening properties and performance). 

Weber does not explicitly teach subjecting the protective coating to curing.  Liang teaches a method preferentially chemical strengthening a glass substrate via the use of exchange preventing masking layers (See, for example, abstract).  Liang further teaches wherein curing / baking the masking layer aids in shaping and adherence of the mask to the substrate (See, for example, [0026]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have subjected the protective coating to curing as it would predictably enhance the shaping and adherence of the mask to the substrate. 
 Weber does not explicitly teach washing the glass to be strengthened that was removed from the salt bath.  Jones teaches a method chemical strengthening a glass substrate via the use of salt bath (See, for example, abstract, col 4 lines 45-68).  Jones further teaches wherein upon removal of the ion-exchanged glass substrate from the salt bath, the glass is washed to clean the article / remove retained salt from the bath (See, for example, col 5 lines 3-8).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have washed the glass to be strengthened that was removed from the salt bath as such a washing would predictably enhance the cleaning of / remove remnant bath salts from the glass surface.
Claim 12. Weber in view of Liang and Jones teaches the method of claim 11 above, and Weber further teaches a step 5 or repeating steps 1-4 following an initial step 4 (See, for example, Fig 5-6F, [0043-0044], [0047]).
Claim 13: Weber in view of Liang and Jones teaches the method of claim 11 above, and Weber further teaches a step S6, following S4, of placing the glass to be strengthened into a second ion exchange salt bath for a chemical strengthening (See, for example, Fig 1, Fig 5-6F, [0047] wherein a second / difference bath is explicitly taught to be used during chemical strengthening while a second mask is applied). 

Claim 15: Weber in view of Liang and Jones teaches the method of claim 1 above, and Jones further teaches wherein the bath temperature is below the softening point of the glass to avoid deformation of the pieces (See, for example, col 4 lines 45-68).
Claim 21: Weber in view of Liang and Jones teaches the method of claim 11 above, and further teaches wherein the second bath comprises KNO3 wherein the concentration of potassium influences the strengthening and further wherein a KNO3 bath is used (See, for example, [0032-33].  As a KNO3 bath is the second bath it meets the limitations of claim 21 as turbulence within the filling, heating, preparing of the salt bath would inherently read on the salt solution being mixed and as a potassium nitrate bath is 100% KNO3.   

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Liang and Jones as applied to claims 11 and 13 above, and further in view of Zadesky et al (US 2011/0067447; hereafter Zadesky).
Claims 20-21: Weber in view of Liang and Jones teaches the method of claim 11 above.  Weber further teaches wherein additional details on suitable baths can be found in US 12/895823 published as PGPUB US 2011/0067447 (Zadesky).  Zadesky teaches wherein greater levels of strengthening can be achieved by a multi-bath chemical processing (see, for example, abstract, [0004]).  Zadesky teaches wherein a first bath comprises a Na salt solution, further a NaNO3 bath with a sodium concentration of 30%-100%, and further can include KNO3 (see, for example, [0034] abstract, Fig,); and a second bath comprises KNO3 (see, for example, abstract, Fig, [0034-0037]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to 3 bath or NaNO3 / KNO3 bath followed by a KNO3 bath as such a sequence would predictably provide enhanced strengthening, and as Weber had explicitly taught such processing as suitable with its invention.  A NaNo3 bath as the first bath meets the limitations of claim 20 as turbulence within the filling, heating, preparing of the salt bath would inherently read on the salt solution being mixed and as the recited range would be inclusive of 100% NaNO3.   Alternatively although the teaching is not explicitly a mixture of both KNO3 NaNO3 of 100%~70% NaNO3 the Zadesky has taught addition of KNO3 to the first Na bath wherein the amount of NaNO3 had been taught as 30%-100% would overlap the claimed range; therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a mixture of both KNO3 and NaNO3 while at 100%~70% NaNO3 since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A KNO3 bath as the second bath meets the limitations of claim 21 as turbulence within the filling, heating, preparing of the salt bath would inherently read on the salt solution being mixed and as the recited range is inclusive of 100% KNO3.   

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Liang and Jones as applied to claim 13 above, and further in view of Hashimoto (US 2013/0101798; hereafter Hashimoto).
Weber in view of Liang and Jones teaches the method of claim 13 above, and Weber further teaches wherein the second bath comprises potassium, further potassium nitrate, and wherein the concentration influences the strengthening (See, for example [0032-0033]).  Weber does not explicitly 3 and NaNO3 with NaNO3 of 0~10%.  Hashimoto teaches a method of ion exchange strengthening of glass using potassium baths (See, for example, abstract [0083] [0086]).  Hashimoto further teaches wherein the strengthening process can be fine-tuned and tailored by inclusion of about 1 to 15% NaNO3 to a KNO3 bath (See, for example, [0142]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated about 1~15 mol % NaNO3- into the potassium nitrate bath as such an addition would predictably enhance the tailorability of strengthening process. Although a range not explicitly 0~10% as claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated 0~10% sodium nitrate into the potassium nitrate of the second bath since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 11-15 and 21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Liang, Jones and Rai et al (US2019/0106353; hereafter Rai).
	Claim 11: Refer to the 35 USC 103 rejection of claim 11 over Weber in view of Liang and Jones above.  Weber does not teach an exemplary embodiment wherein difference between maximum values of the internal tensile stress in different regions  of the strengthened glass is smaller than or equal to 368MPa but greater than or equal to 8.1 MPa nor additionally wherein an absolute value of a difference between the depths of the ion exchange layer in different regions of the surface of the strengthened glass is smaller than or equal to 300 micron but larger than or equal to 57.5 micron.  Rai teaches a method of chemically strengthening thin glass samples possessing sections of different thickness (See, 
	Claims  12-15 and 21: Refer to the 35USC 103 rejection of claim 11 over Weber in view of Liang, Jones, and Rai above, and the rejections of claims 12-15 and 21 over Weber in view of Liang and Jones.

Claim 21 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Liang, Jones and Rai as applied to claim 13 above, and further in view of Hashimoto. 
Claim 21: Refer to the 35USC 103 rejection of claim 13 over Weber in view of Liang, Jones, and Rai above, and the rejections of claims 21 over Weber in view of Liang, Jones, and Hashimoto.

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive.
With respect to the 35 USC 112 rejections, the examiner appreciates Applicant’s attempts to further clarify the claim scope, but it is notes that as presently amended the claims are still suitably In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the art rejections, Applicant argues that Weber teaches away from different CT and exchange depth at different positions / thicknesses of the same sample.  The examiner disagrees with Applicants assertion that the CT and CS value must be the same at all regions noting Weber has explicitly taught: 
[0040] In one embodiment, the ability to separately control the amount of chemical strengthening provided to different regions of glass article, allows chemical strengthening to be optimized on a per region basis. Consequently, a glass article having variable thickness can be chemically strengthened in a manner that optimizes chemical strengthening for each of the distinct regions. 

Thus optimization on a per region basis has been taught, not a uniform value across all regions. Applicant additionally points to exemplary values in [0048] wherein the difference in depth is less than or equal to 30 micron, thus out of applicants range.  The examiner asserts that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The broader teaching relied upon herein is that for any particular region the depth of exchange can range from 20-150 microns (thus yielding a range of differences from 0 to 130 microns), and the central tension can range from 20-100 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
In light of applicant’s amendments and for sake of argument, the examiner has alternatively further incorporated Rai into the rejections over Weber et al.  Rai has explicitly taught the benefits of having thinner regions of chemically strengthened glass possess a lower CT and depth of exchange as it enhances reliability and reduces frangibility.  Exemplary embodiments of Rai possess difference values of CT and depth which anticipate the claimed ranges (refer further to rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712